                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF NEW MEXICO

DONNA PETTYJOHN,

         Plaintiff,

v.                                                                                          No. 19-cv-0560 SMV

ANDREW SAUL,1
Commissioner of the Social Security Administration,

         Defendant.

                         ORDER FOR SUPPLEMENTAL INFORMATION

         THIS MATTER is before the Court on Plaintiff’s Application to Proceed In Forma

Pauperis [Doc. 2], filed on June 17, 2019. In the Application, Plaintiff avers that her marital status

is “separated.” However, she gives no information regarding her spouse’s income and assets, in

which she presumably has a community property interest and, thus, should be considered in

determining her indigency.

         IT IS THEREFORE ORDERED that, no later than July 22, 2019, Plaintiff supplement

her Application with her spouse’s financial information by completing the Application to Proceed

in District Court Without Prepaying Fees or Costs (Long Form)2, or otherwise show cause why

her spouse’s income and assets should not be considered.

         IT IS SO ORDERED.
                                                                ____________________________________
                                                                STEPHAN M. VIDMAR
                                                                United States Magistrate Judge

1
  Andrew Saul is the current Commissioner of Social Security. Pursuant to Rule 25(d) of the Federal Rules of Civil
Procedure, Andrew Saul should be substituted for Acting Commissioner Nancy A. Berryhill as the Defendant in this
suit. No further action needs to be taken to continue this suit by reason of the last sentence of section 205(g) of the
Social Security Act, 42 U.S.C. § 405(g).
2
  The form is available at https://www.uscourts.gov/forms/fee-waiver-application-forms/application-proceed-district-
court-without-prepaying-fees-or.
